— Appeal by defendant from a judgment of the Supreme Court, Kings-County, rendered May 26, 1978, convicting him of rape in the first degree, upon his plea of guilty, and imposing sentence. Judgment affirmed. Upon the record before the court defendant has failed to establish that he was denied the right to a speedy trial. The People appear to have been ready for trial one month following the commencement of the criminal action against him and at least 65 days of the eight-month period which elapsed before he pleaded guilty are statutorily excludable from computation of the six-month period within which he should have been brought to trial (see CPL 30.30, subd 4). Defendant was sentenced as a second felony offender and, in light of the brutal nature of the crime, the sentence imposed was not excessive. Lazer, J. P., Rabin, Shapiro and Margett, JJ., concur.